IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                               No. 06-60652                         September 7, 2007
                             Summary Calendar
                                                                 Charles R. Fulbruge III
                                                                         Clerk
JARNAIL SINGH

                                           Petitioner

v.

ALBERTO R GONZALES, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A75 261 658


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*
     Jarnail Singh, a native and citizen of India, has filed a petition for review
of the Board of Immigration Appeal’s (BIA) order denying his application for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). Singh argues that he was persecuted by law enforcement
authorities in Punjab between 1993 and 1995 because he was a Sikh and
member of the All-India Sikh Student Federation. Singh contends that the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60652

BIA’s decision is not supported by substantial evidence and that the BIA failed
to consider whether humanitarian asylum relief should be granted.
      “When, as here, the BIA affirms the immigration judge and relies on the
reasons set forth in the immigration judge’s decision, this court reviews the
decision of the immigration judge as well as the decision of the BIA.” Ahmed v.
Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). The BIA’s factual findings are
reviewed for substantial evidence. Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir. 1994).
Under the substantial evidence standard, this court will affirm the BIA’s
decision unless the evidence compels a contrary conclusion. Id. at 8.
      The record does not compel a conclusion contrary to the immigration
judge’s finding that Singh did not demonstrate past persecution on account of
any of the five enumerated grounds for asylum relief set forth under 8 U.S.C.
§ 1101(a)(42)(A).   See Mikhael, 115 F.3d 299, 304 & n.4 (5th Cir. 1997);
Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996); Ozdemir, 46 F.3d at 8.
Because the BIA adopted and affirmed this finding, Singh’s argument that the
BIA failed to consider humanitarian asylum relief is unavailing. See Shehu v.
Gonzales, 443 F.3d 435, 440-41 (5th Cir. 2006). The record also does not compel
a conclusion contrary to the determination that Singh lacked a well-founded fear
of persecution on account of an enumerated ground for asylum relief. See Shehu,
443 F.3d at 437-40; Ozdemir, 46 F.3d at 8.
      Singh cannot meet the more demanding standard for withholding of
removal given that he cannot satisfy the standard for asylum. See Ozdemir, 46
F.3d at 8. Singh has also failed to satisfy the requirements for relief under the
CAT because he has failed to show that he would more likely than not be
tortured if he is returned to India. See Bah v. Ashcroft, 341 F.3d 348, 352 (5th
Cir. 2003).
      The petition for review is DENIED.




                                       2